--------------------------------------------------------------------------------

Exhibit 10.2

AMENDMENT TO
WARRANT TO PURCHASE COMMON STOCK


            This Amendment (this “Amendment”) to Warrant to Purchase Common
Stock (the “Warrant”), is made and entered into effective as of the Expiration
Date (as defined in this Amendment), by and between Naked Brand Group Inc., a
Nevada corporation (the “Company”), and the undersigned (the “Holder”).
Capitalized terms used but not otherwise defined herein shall have the same
meanings as set forth in the Warrant.

            WHEREAS, in connection with the Company’s tender offer with respect
to the amendment and exercise of issued and outstanding warrants to purchase
shares of common stock of the Company, including the Warrant, as set forth in
that certain Offer to Amend and Exercise Warrants to Purchase Common Stock dated
July 7, 2015, a copy of which has been delivered to the Holder (the “Offer to
Amend and Exercise”), the Company and the Holder desire to amend the Warrant as
set forth herein.

            NOW, THEREFORE, in consideration of the mutual covenants and
conditions contained herein, the parties hereby agree as follows:

            1.        Expiration Date. “Expiration Date” as used in the Warrant
will mean August 3, 2015, as may be extended by the Company in its sole
discretion but in all cases contemporaneous with any extension of the expiration
date of the Offer to Amend and Exercise.

            2.        Warrant Exercise Price. Section 1.1(b) of the Warrant is
deleted and replace in its entirety with the following:

      “(b) The “Warrant Exercise Price” shall be $0.10 per Warrant Share.”

            3.        Warrant Term. Section 1.1(c) of the Warrant is deleted and
replace in its entirety with the following:

       “(c) The “Warrant Term” shall mean from and after the date this Warrant
is originally issued until 9:00 p.m., Pacific time on the Expiration Date. The
exercise of this Warrant will be effective immediately following the expiration
of the Offer to Amend and Exercise (as defined below) at 9:00 p.m.., Pacific
Time, on the Expiration Date.”

            4.        Exercise. Section 1.2 of the Warrant is hereby amended and
restated in its entirety as follows:

       “1.2        Exercise:

            (a)        The purchase rights represented by this Warrant shall be
deemed exercised by delivery before the end of the Warrant Term, of all of the
following: (i) a signed copy of the Election to Consent, Participate and
Exercise Warrant (as defined in the Offer to Amend and Exercise Warrants to
Purchase Common Stock dated July 7, 2015 (the “Offer to Amend and Exercise”)),
(ii) a signed copy of an Accredited Investor Questionnaire (in the form required
by the Offer to Amend and Exercise), (iii) the original copy of this Warrant (or
an Affidavit of Loss and Indemnification Agreement in the form required by the
Offer to Amend and Exercise) for cancellation, and (iv) cash in the amount equal
to $0.10 per share multiplied by the number of Warrant Shares the Holder elects
to purchase (collectively, the “Acceptance and Exercise Documents”). The cash
may be tendered in the form of a check payable to Signature Bank (the “Escrow
Agent”), as Escrow Agent for the Company, or by wire transfer to the Company’s
escrow account at the Escrow Agent, as set forth in the Election to Consent,
Participate and Exercise Warrant. Each of the Acceptance and Exercise Documents
must be properly delivered, before the end of the Warrant Term to: Naked Brand
Group Inc., 95 Madison Avenue, 10th Floor, New York, New York 10016, Attn:
Michael Flanagan, Email: mike.flanagan@nakedbrandgroup.com (or in the case of
the cash exercise price, pursuant to the wire or check delivery instructions set
forth in the Election to Consent, Participate and Exercise Warrant) (or in the
case of the cash exercise price, pursuant to the wire or check delivery
instructions set forth in the Election to Consent, Participate and Exercise
Warrant). This Amendment shall be deemed ineffective and null and void if all of
the Acceptance and Exercise Documents are not delivered in accordance herewith
prior to the end of the Warrant Term.

--------------------------------------------------------------------------------

            (b)        Upon the exercise of this Warrant in compliance with the
provisions of Section 1.2(a) hereof, the Company shall promptly issue and
deliver to the person or persons entitled to receive the same a certificate or
certificates for that number of Warrant Shares issuable upon such exercise. The
rights under this Warrant may not be exercised in part.

            (c)        No fractional shares or scrip representing fractional
shares shall be issued upon the exercise of the rights under this Warrant. In
lieu of such fractional share to which the Holder would otherwise be entitled,
the Company shall make a cash payment equal to the Exercise Price multiplied by
such fraction.”

            5.        Lock-Up Period. The Warrant is hereby amended by adding a
new Section 12 as follows:

       “12. Lock-Up Period.

            12.1        Lock-Up Restrictions. The Holder agrees not to sell,
make any Short Sale (as defined below) of, loan, pledge, grant any option for
the purchase of, or otherwise dispose of any of the Warrant Shares issuable upon
the exercise of this Warrant without the prior written consent of the Company
for a period of one hundred twenty (120) days after the end of the Warrant Term
(the “Lock-Up Period”). For the avoidance of doubt, the Holder may transfer
during the Lock-Up Period any such Warrant Shares to any of its Affiliates in
accordance with Section 3, provided that such Affiliate(s) agree to be bound by
the same lock up restrictions.

            12.2        Stop-Transfer Instructions. In order to enforce this
Section 12, the Company may impose stop-transfer instructions with respect to
the Warrant Shares of the Holder (and the shares of every other holder subject
to the restrictions in this Section 12).”

            6.        Short Sales. The Warrant is hereby amended by adding a new
Section 13 as follows:

        “13. Short Sales.

            Until the expiration of the Lock-Up Period, other than with respect
to the transactions contemplated herein, neither the Holder nor any Affiliate of
such the Holder which (a) had knowledge of the transactions contemplated hereby,
(b) has or shares discretion relating to such Holder’s investments or trading or
information concerning such Holder’s investments, including in respect of the
shares and warrants, and (c) is subject to such Holder’s review or input
concerning such Affiliate’s investments or trading (collectively, “Trading
Affiliates”) will directly or indirectly, alone or with any individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind (collectively
“Persons”), acting on behalf of or pursuant to any understanding with such
Holder or Trading Affiliate, effect or agree to effect any Short Sales (as
defined below) involving the Company’s shares of common stock or other
securities of the Company. Notwithstanding the foregoing, in the case of a
Holder and/or Trading Affiliate that is, individually or collectively, a
multi-managed investment bank or vehicle whereby separate portfolio managers
manage separate portions of such Holder’s or Trading Affiliate’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Holder’s or Trading
Affiliate’s assets, the covenants set forth above shall apply only with respect
to the portion of assets managed by the portfolio manager that have knowledge
about the transactions contemplated by this Warrant. For purposes hereof, “Short
Sale” shall include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Securities Exchange Act of 1934,
as amended, whether or not against the box, and all types of direct and indirect
stock pledges, forward sale contracts, options, puts, calls, short sales, swaps,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
or similar arrangements (including on a total return basis), or sales or other
transactions through non-U.S. broker dealers or foreign regulated brokers.”

2

--------------------------------------------------------------------------------

            7.        Necessary Acts. Each party to this Amendment hereby agrees
to perform any further acts and to execute and deliver any further documents
that may be necessary or required to carry out the intent and provisions of this
Amendment and the transactions contemplated hereby.

            8.        Governing Law. This Amendment will be governed by and
construed under the laws of the State of New York without regard to conflicts of
laws principles that would require the application of any other law. Any dispute
arising out of or in connection with this Amendment shall be exclusively
adjudicated before a court located in the County of New York and the parties
hereto exclusively submit to the exclusive jurisdiction and venue of the federal
and state courts of the State of New York located in the County of New York with
respect to any action or legal proceeding commenced by any party, and
irrevocably waive any objection they now or hereafter may have respecting the
venue of any action or proceeding brought in such a court or respecting the fact
that such court is an inconvenient forum and the Holder consents to the service
of process in any such action or legal proceeding by means of registered or
certified mail, return receipt requested, in care of the address set forth below
or such other address as the Holder shall furnish in writing to the Company

            9.        Continued Validity. Except as otherwise expressly provided
herein, the Warrant shall remain in full force and effect.

            10.      Approval of Amendment; No Execution Required. By the
Holder’s execution and delivery of an Election to Consent, Participate and
Exercise Warrant electing therein to participate in the Offer to Amend and
Exercise together with the other Acceptance and Exercise Documents in accordance
with the terms of the Offer to Amend and Exercise, each of the Company and the
Holder shall be deemed to have authorized, approved and executed this Amendment.

3

--------------------------------------------------------------------------------